Exhibit 10.1

 

 

UNITED TECHNOLOGIES CORPORATION

2005 LONG TERM INCENTIVE PLAN

 

SECTION 1. Purpose

The purpose of this Plan is to give the Corporation a competitive advantage in
attracting, retaining and motivating officers, employees and directors through a
long term incentive plan providing stock and performance based awards linked to
shareholder value.

 

SECTION 2. Definitions

Certain terms used herein have definitions provided when they are first used. In
addition, for purposes of this Plan, the following terms are defined as set
forth below:

 

a. “Affiliate” means a corporation or other entity in which the Corporation has
an equity or other financial interest, a joint venturer or partner of the
Corporation, or an organization that is involved in a strategic, technological
or marketing collaboration with the Corporation.

 

b. “Award” means an Option, Stock Appreciation Right, Performance Share Unit,
Restricted Stock, Restricted Stock Unit, Dividend Equivalent or other
stock-based Award granted pursuant to the terms of this Plan.

 

c. “Award Agreement” means a written document or agreement setting forth the
specific terms and conditions of an Award.

 

d. “Board” means the Board of Directors of the Corporation.

 

e. “Cause” means: (i) conduct involving a felony criminal offense under U. S.
federal or state law or an equivalent violation of the laws of any other
country; (ii) dishonesty, fraud, self dealing or material violations of civil
law in the course of fulfilling the Participant’s employment duties; (iii)
breach of the Participant’s intellectual property agreement or other written
agreement with the Corporation; or (iv) willful misconduct injurious to the
Corporation or any of its Subsidiaries or Affiliates as shall be determined by
the Committee.

 

f. “Change in Control” has the meaning set forth in Section 10(e).

 

g. “Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

h. “Commission” means the Securities and Exchange Commission or any successor
agency.

 

i. “Committee” means the Board’s Committee on Compensation and Executive
Development.

 

j. “Common Stock” means common stock, par value $1 per share, of the
Corporation.

 

k. “Corporation” means United Technologies Corporation, a Delaware corporation.

 

l. “Disability” means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” as determined
by the Committee.

 

m. “Disaffiliation” means the sale, spin-off, public offering or other
transaction that effects the divestiture of the Corporation’s ownership of a
Subsidiary, Affiliate or division of the Corporation.

 

n. “Early Retirement” means early retirement as defined in the applicable
provisions of the Participant’s pension plan or as specified by the Committee in
the Award Agreement.

 

o. “Eligible Individuals” means directors, officers, and employees of the
Corporation or any of its Subsidiaries or Affiliates, and prospective directors,
officers and employees who have accepted offers of employment or affiliation
with the Corporation or its Subsidiaries or Affiliates.

 

p. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

1



--------------------------------------------------------------------------------

q. “Exchange” means the New York Stock Exchange.

 

r. “Fair Market Value” means, as of any given date, the closing price for Common
Stock on the Exchange. If there is no reported price on the relevant date, Fair
Market Value will be the closing price for the next following day for which
there is a reported closing price for Common Stock.

 

s. “Grant Date” means the effective date of an award as specified in the Award
Agreement.

 

t. “Normal Retirement” means retirement from active employment with the
Corporation, a Subsidiary or an Affiliate at or after age 65.

 

u. “Participant” means an Eligible Individual to whom an Award is or has been
granted.

 

v. “Performance Target” means one or more performance targets established by the
Committee in connection with the grant of Performance Share Units or other
stock-based awards. In the case of Qualified Performance-Based Awards, such
targets shall be based on the attainment of specified levels of one or more of
the following measures: (i) diluted earnings per share; (ii) total shareowner
return; (iii) working capital and gross inventory turnover; and (iv) revenue
growth.

 

w. “Plan” means this United Technologies Corporation 2005 Long Term Incentive
Plan, as set forth herein and as hereafter amended from time to time.

 

x. “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 11.

 

y. “Retirement” means Normal or Early Retirement.

 

z. “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.

 

aa. “Share” means a share of Common Stock.

 

bb. “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Corporation or any successor to the
Corporation.

 

cc. “Term” means the maximum period of an Award which shall not exceed ten years
for Options and Stock Appreciation Rights.

 

dd. “Termination of Employment” means the termination of a Participant’s
employment with, or performance of services for, the Corporation and any of its
Subsidiaries or Affiliates. Unless otherwise determined by the Committee, if a
Participant’s employment with the Corporation and its Affiliates terminates but
such Participant continues to provide services to the Corporation and its
Affiliates in a non-employee capacity, such change in status shall not be deemed
a Termination of Employment. A Participant shall be deemed to incur a
Termination of Employment in the event of the Disaffiliation of such
Participant’s Subsidiary, Affiliate, or division unless the Committee specifies
otherwise. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Corporation and its Subsidiaries and
Affiliates do not constitute a Termination of Employment.

 

SECTION 3. Administration

a.

Committee. The Plan shall be administered by the Committee, which shall be
composed exclusively of independent non-employee directors appointed by the
Board. The Committee shall have full authority to administer the Plan, including
the authority to select Eligible Individuals to whom Awards are granted, to
determine the number of Shares covered by each Award, the terms and conditions
of each Award as set forth in the Award Agreement and to interpret the terms and
provisions of the Plan and Award Agreements, provided, however, that the Board
Committee on Nominations and Governance shall be responsible for approving
Awards to non-employee directors. The Committee shall have the authority to
modify, amend or adjust the terms and conditions of any Award to comply with tax
and securities laws, including laws of countries outside of the United

 

2



--------------------------------------------------------------------------------

 

States, and to comply with changes of law and accounting standards. The
Committee may temporarily suspend Awards pursuant to any “blackout” period that
it deems necessary or advisable in its sole discretion.

 

b. Procedures. The Committee may act by a majority of its members then in
office. It also may allocate responsibilities and powers among its members and
may delegate its responsibilities and powers to any person or persons selected
by it, to the extent permitted by applicable law and the listing standards of
the Exchange. The Committee may delegate authority to grant, interpret and
administer Awards under the Plan to officers of the Corporation, provided
however, that no such authority shall be delegated with respect to awards
granted to any officer of the Corporation who is a reporting person under
Section 16 of the Exchange Act. The full Board may exercise any of the
Committee’s authority. If the Board takes any action that conflicts with action
taken by the Committee, the Board action shall control.

 

c. Discretion of Committee. Any determination made by the Committee or by a
person pursuant to delegated authority (a “Delegate”) with respect to any Award
shall be made in the sole discretion of the Committee or such Delegate unless in
contravention of any express term of the Plan. All decisions made by the
Committee or a Delegate shall be final and binding on all persons, including the
Corporation, Participants, and Eligible Individuals provided, however, that in
the event of a Change in Control, all such decisions shall be subject to de novo
review.

 

d. Award Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written Award Agreement, which shall be
delivered to the Participant receiving such Award as promptly as is reasonably
practicable following the grant of such Award. The Award’s effectiveness will
not be dependent on any signature unless specifically so provided in the Award
Agreement. Awards shall generally be subject to a three year vesting period and
no more than 10% of Awards to executives and directors may have a vesting period
of less than three years, provided, however, that vesting may accelerate in the
event of change in control and certain other events as set forth in Section 10
herein, and in the events of death, disability or retirement, as will be
specified in the Award Agreement.

 

SECTION 4. Common Stock Subject to Plan

a. Plan Maximums. A maximum of 19,000,000 Shares may be delivered pursuant to
Awards granted under the Plan. If more than 3,500,000 of such Shares are awarded
pursuant to Restricted Stock, Restricted Share Unit, Performance Share Unit or
other Awards with value denominated in full Shares (“Full Share Awards”),
remaining Shares available for Option, Stock Appreciation Right and other Awards
will be reduced by 3 for each Full Share Award in excess of 3,500,000. No more
than 3,000,000 shares may be subject to Incentive Stock Option Awards.

 

b. Individual Limits. No Participant may be granted Awards covering in excess of
1,000,000 stock appreciation rights or stock options or 500,000 Shares of
Restricted Stock, Performance Share Units or other Full Share Awards during any
calendar year.

 

c. Rules for Calculating Shares Delivered. To the extent that any Award is
forfeited, or any Option or Stock Appreciation Right terminates, expires or
lapses without being exercised, the Shares subject to such Awards not delivered
as a result thereof shall again be available for Awards under the Plan. Shares
tendered or withheld to pay the exercise price of a Stock Option or to pay tax
withholding will count against the foregoing limitations and will not be added
back to the Shares available under the Plan. Each Stock Appreciation Right will
count as one Share, notwithstanding the fact that net Shares delivered upon
exercise may be less than the number of Stock Appreciation Rights granted.
Awards valued by reference to Common Stock that may be settled in equivalent
cash value will count against the foregoing limitations to the same extent as if
settled in Shares.

 

SECTION 5. Options and Stock Appreciation Rights

a. Options. An “Option” entitles the holder to acquire Shares at an exercise
price equal to or greater than the Fair Market Value of Common Stock on the
Grant Date, subject to the terms and conditions set forth in the Award
Agreement. Options will be non-qualified Options unless the Award Agreement
specifies that the Option is an Incentive Stock Option intended to comply with
Section 422 of the Code.

 

3



--------------------------------------------------------------------------------

b. Stock Appreciation Rights. A “Stock Appreciation Right” entitles the holder
to acquire shares of Common Stock or to receive a cash payment in each case
equal in value to the difference between Fair Market Value on the Grant Date and
Fair Market Value on the date of exercise, subject to the terms and conditions
set forth in the Award Agreement. Upon the exercise of a Stock Appreciation
Right, the Participant shall be entitled to receive cash or Shares equal in
value to the product of (i) the excess of the Fair Market Value of one Share
over the exercise price of the applicable Stock Appreciation Right, multiplied
by (ii) the number of Shares in respect of which the Stock Appreciation Right
has been exercised. The Award Agreement shall specify whether such payment is to
be made in cash, Common Stock or both.

 

c. Limitations. The exercise price per Share of an Option or a Stock
Appreciation Right shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the Grant Date. In no event may any Option or
Stock Appreciation Right granted under this Plan be amended, other than pursuant
to Section 10, to decrease the exercise price thereof, be cancelled in
conjunction with the grant of any new Option or Stock Appreciation Right with a
lower exercise price, or otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option or Stock
Appreciation Right, unless such amendment, cancellation, or action is approved
by the Corporation’s shareholders.

 

d. Term. The Term of each Option and Stock Appreciation Right shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date.

 

e. Vesting and Exercisability. Except as otherwise provided herein, Options and
Stock Appreciation Rights shall be vested and exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
and set forth in the Award Agreement.

 

f. Method of Exercise. Vested Options and Stock Appreciation Rights may be
exercised, in whole or in part, during the applicable Term by giving written
notice of exercise to the Corporation specifying the number of Options or Stock
Appreciation Rights to be exercised. In the case of the exercise of an Option,
such notice shall be accompanied by payment in full of the exercise price (which
shall equal the product of such number of Shares subject to an Option multiplied
by the applicable exercise price) by certified or bank check or such other
instrument as the Corporation may accept. If approved by the Committee, payment,
in full or in part, may also be made as follows:

 

  (i) Payments may be made in the form of unrestricted Shares already owned by
the Participant (by delivery of such Shares or by attestation) of the same class
as the Common Stock subject to the Option (based on the Fair Market Value of the
Common Stock on the date the Option is exercised);

 

  (ii) To the extent permitted by applicable law, payment may be made by
delivering a properly executed exercise notice to the Corporation, together with
a copy of irrevocable instructions to a broker to deliver promptly to the
Corporation the amount of sale proceeds necessary to pay the purchase price,
and, if requested, the amount of any federal, state, local or foreign
withholding taxes. To facilitate the foregoing, the Corporation may enter into
agreements for coordinated procedures with one or more brokerage firms;

 

  (iii) By such other means as the Committee shall authorize, including without
limitation, the withholding of Shares otherwise receivable upon settlement of
the Award in payment of the exercise price.

 

g. Termination of Employment. Options and Stock Appreciation Rights will
generally vest after a three year holding period or achievement of Performance
Targets, if applicable. Awards shall be forfeited in the event of a
Participant’s Termination of Employment prior to the vesting date, except as set
forth below:

 

  (i) In the event of a Participant’s death, Options and Stock Appreciation
Rights held by the Participant shall immediately vest and all outstanding
Options and Stock Appreciation Rights may be exercised at any time until the
first anniversary of the date of death;

 

  (ii)

Upon a Participant’s Termination of Employment by reason of Disability, Options
or Stock Appreciation Rights held by the Participant that were exercisable
immediately before the Termination of Employment may be exercised at any time
until the earlier of (A) the third anniversary of such Termination of

 

4



--------------------------------------------------------------------------------

 

Employment or (B) the expiration of the Term thereof. Non-vested Stock
Appreciation Rights and Options will continue to be eligible to vest as
scheduled during the period the Participant remains disabled and will be
exerciseable for three years after the vesting date;

 

  (iii) Upon a Participant’s Termination of Employment by reason of Retirement
or Early Retirement, Options or Stock Appreciation Rights held for more than one
year shall immediately become vested and exercisable. Vested Options and Stock
Appreciation Rights may be exercised until the expiration of their Term with
respect to Participants who retire on or after age 55;

 

  (iv) Upon a Participant’s Termination of Employment for Cause, all Options and
Stock Appreciation Rights held by the Participant will be forfeited immediately,
whether or not vested;

 

  (v) If a Participant dies after Termination of Employment, outstanding Option
or Stock Appreciation Rights may be exercised until the first anniversary of the
date of death; and

 

  (vi) Upon a Participant’s Termination of Employment for any reason other than
death, Disability, Retirement or for Cause, any vested Option or Stock
Appreciation Right may be exercised until the earlier of (A) the 90th day
following such Termination of Employment or (B) expiration of the Term thereof.

 

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; as set forth in the applicable Award Agreement.

 

SECTION 6. Restricted Stock

a. Nature of Awards and Certificates. Shares of “Restricted Stock” are actual
Shares issued to a Participant, evidenced by book-entry registration in the name
of the Participant and shall reference the terms, conditions, and restrictions
applicable to such Award.

 

b. Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

 

  (i) The Committee may designate an Award of Restricted Stock as a Qualified
Performance-Based Award that will vest only upon the attainment of Performance
Targets. The Committee may also condition the grant or vesting of a Restricted
Stock Award upon the continued service of the Participant or a combination of
continued service and performance vesting criteria;

 

  (ii) The Participant shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber Shares of Restricted Stock prior to the expiration of the
required period of continued service or the achievement of applicable
Performance Targets. Except as provided in the preceding sentence, the
Participant shall have all of the rights of a stockholder of the Corporation
holding the class or series of Common Stock that is the subject of the
Restricted Stock Award, including the right to vote the Shares and the right to
receive cash dividends; and

 

  (iii) Upon a Participant’s Termination of Employment during the restriction
period or before the applicable Performance Targets are satisfied, non-vested
Shares of Restricted Stock shall be forfeited by such Participant; provided,
however that Performance Units will vest in the event of death and may vest or
remain eligible to vest in the event of Early Retirement, Retirement or
Disability, as set forth in the Award Agreement.

 

SECTION 7. Performance Share Units

a. Nature of Award. A “Performance Share Unit” is equal in value to one Share
and subject to vesting on the basis of the achievement of specified Performance
Targets. Upon vesting, Performance Share Units will be settled by delivery of
Shares or cash (as specified in the Award Agreement) to the Participant equal to
the number of vested Performance Share Units.

 

b. Terms and Conditions. Performance Share Units shall be subject to the
following terms and conditions:

 

  (i) Performance Share Units are Qualified Performance-Based Awards and shall
vest solely as a result of the achievement of Performance Targets. An Award of
Performance Share Units shall be settled if and when the Performance Share Units
become vested;

 

5



--------------------------------------------------------------------------------

  (ii) A Participant may not assign, transfer, pledge or otherwise encumber
Performance Share Units;

 

  (iii) The Award Agreement shall specify if the Participant shall be entitled
to receive current or deferred payments of cash or Common Stock in respect of
non-vested Performance Units corresponding to the dividends payable on the
Common Stock; and

 

  (iv) Upon a Participant’s Termination of Employment before the applicable
Performance Targets are satisfied, all Performance Share Units still subject to
restriction shall be forfeited by such Participant; provided, however that
Performance Units will vest in the event of death and may vest or remain
eligible to vest in the event of Early Retirement, Retirement or Disability, as
set forth in the Award Agreement.

 

SECTION 8. Restricted Stock Units

Nature of Award. A “Restricted Stock Unit” is equal in value to one Share of
Common Stock and subject to vesting on the basis of a period of continuous
employment with the Corporation or an Affiliate or other criteria as specified
in the Award Agreement. Upon vesting, Restricted Stock Units will be settled by
delivery of Shares to the Participant equal to the number of vested Restricted
Stock Units.

 

SECTION 9. Other Stock-Based Award

Other Awards that are valued in whole or in part by reference to, or are
otherwise based upon, Common Stock, including (without limitation) unrestricted
stock, dividend equivalents, and convertible debentures, may be granted under
the Plan.

 

SECTION 10. Future Events

a. Adjustments to Common Stock. In the event of a stock split, reverse stock
split, share combination, recapitalization, sale of assets, stock dividend,
extraordinary dividend or similar event affecting the value of a Share of Common
Stock, or the number of shares outstanding (each, a “Share Change”), applicable
Share limitations as set forth in Section 4 and outstanding Awards, the number
of Shares subject to outstanding Awards, the exercise price of Options and Stock
Appreciation Rights and other relevant provisions of the Plan and outstanding
Awards shall be adjusted as necessary and appropriate to reflect the Share
Change and to preserve the value of Awards.

 

b. Changes to the Corporation’s Capital Structure. In the event of a merger,
consolidation, spin-off, reorganization, stock rights offering, liquidation,
Disaffiliation, or other material event affecting the capital structure of the
Corporation (each, a “Corporate Transaction”), the Committee or the Board may in
its discretion make such substitutions or adjustments as it deems appropriate
and equitable to: (A) the aggregate number and kind of Shares or other
securities reserved for issuance and delivery under the Plan; (B) the various
maximum limitations set forth in Section 4; (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Options and Stock Appreciation Rights. Adjustments may include,
without limitation, the cancellation of outstanding Awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Committee or the Board
in its sole discretion to be necessary or appropriate to protect the value of
Participants’ interests in their Awards. In the event of a Disaffiliation, the
Committee may arrange for the assumption of Awards, or replacement of Awards
with new awards based on other property or other securities.

 

c. Change in Control. In the event of a Change in Control, notwithstanding any
other provision of the Plan to the contrary, the Committee may, in its
discretion, take any of the following actions:

 

  (i) provide that any Options and Stock Appreciation Rights outstanding which
are not then exercisable and vested shall become immediately vested and fully
exercisable;

 

  (ii) immediately lapse restrictions and deferral limitations applicable to any
Restricted Stock, Restricted Stock Unit and other Awards and such Restricted
Stock shall become free of all restrictions, fully vested and transferable and
Restricted Stock Units and other Awards shall be settled as promptly as
practicable in the form set forth in the applicable Award Agreement;

 

6



--------------------------------------------------------------------------------

  (iii) provide that Performance Targets applicable to Performance Share Units
and other Awards shall be deemed to be satisfied and such Awards shall be
considered to be earned and payable in full, and any deferral or other
restriction shall lapse and such Restricted Stock Units and other Awards shall
be settled as promptly as is practicable in the form set forth in the applicable
Award Agreement; and

 

  (iv) make such additional adjustments, substitutions and/or settlements of
outstanding Awards as it deems appropriate to protect Participants’ interests in
their Awards, consistent with the Plan’s purposes, including, without
limitation, the cancellation of outstanding Awards in exchange for payments of
cash, property or a combination thereof having an aggregate value equal to the
value of such Awards, as determined by the Committee or the Board in its sole
discretion.

 

d. Termination of Employment Following Change in Control. To the extent not
otherwise vested by the Committee in accordance with the provisions of this
Section 10 and notwithstanding any other provision of this Plan to the contrary,
during the 24-month period following a Change in Control: (i) upon the
involuntary termination of a Participant’s employment other than termination for
Cause; (ii) upon the voluntary termination of employment by the Participant
following a material and adverse change in the Participant’s compensation,
responsibilities, functions or reporting relationship; or (iii) in the event a
Participant resigns rather that accept a mandatory relocation greater than 50
miles; then, in any such event, all outstanding Awards held by such Participant
shall become vested as of the Date of Termination. Any Option or Stock
Appreciation Right held by the Participant as of the date of the Change in
Control that remains outstanding as of the date of Termination of Employment may
thereafter be exercised, until the earlier of (i) the third anniversary of the
date of termination; or (ii) the expiration of the Term of such Option.
Restricted Shares shall immediately be free and transferable and Restricted
Share Units, Performance Share Units and other Awards shall be vested as of the
Termination of Employment and settled as soon as practicable as specified in the
Award Agreement.

 

e. Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean any of the following events:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the then-outstanding Shares of Common Stock plus any other
outstanding shares of stock of the Corporation entitled to vote in the election
of directors (the “Outstanding Corporation Voting Securities”); provided,
however, that the Corporation and any employee benefit plan (or related trust)
sponsored by it shall not be deemed to be a Person; or

 

  (ii) A change in the composition of the Board such that the individuals who
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board. For this purpose, any individual whose
election or nomination for election by the Corporation’s shareholders was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board; or

 

  (iii) The consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Corporation or
any of its subsidiaries or a sale or other disposition of substantially all of
the assets of the Corporation or a material acquisition of assets or stock of
another entity by the Corporation or any of its subsidiaries, (each, a “Business
Combination”) if:

 

  A. the individuals and entities that were the beneficial owners of the
Outstanding Corporation Voting Securities immediately prior to such Business
Combination do not beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of stock and the combined voting power of the
then-outstanding voting securities of the corporation resulting from such
Business Combination; or

 

  B. a Person beneficially owns, directly or indirectly, 20% or more of the
then-outstanding shares of stock of the corporation resulting from such Business
Combination; or

 

  C. members of the Incumbent Board do not comprise at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination; or

 

7



--------------------------------------------------------------------------------

  (iv) The approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

SECTION 11. Qualified Performance-Based Awards

a. The provisions of this Plan are intended to ensure that all Options, Stock
Appreciation Rights, Performance Share Units and other Qualified
Performance-Based Awards granted hereunder to any Participant who is or may be a
“covered employee” (within the meaning of Section 162(m)(3) of the Code) qualify
for the Section 162(m) Exemption, and all such Awards and this Plan shall be
interpreted and operated consistent with that intention.

 

b. Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and payable (as applicable) only
upon the achievement of one or more Performance Targets, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate. Qualified Performance-Based Awards
may not be amended, nor may the Committee exercise discretionary authority in
any manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption; provided, however; that the Committee
may provide, either in connection with the grant of the applicable Award or by
amendment thereafter, that achievement of such Performance Targets will be
waived: (i) upon the death or Disability of the Participant (or under any other
circumstance with respect to which the existence of such possible waiver will
not cause the Award to fail to qualify for the Section 162(m) Exemption); and
(ii) in accordance with Section 10 herein.

 

c. The Committee shall certify to the measurement of performance by the
Corporation and the business units relative to Performance Targets and the
resulting vesting achievement percentage. The Committee shall rely on such
financial information and other materials as it deems necessary and appropriate
to enable it to certify to the percentage of achievement of Performance Targets.
The Committee shall make its vesting determination not later than the end of the
first quarter following the end of the performance measurement period.

 

SECTION 12. Term, Amendment and Termination

a. Effective Date. The Plan shall be effective as of April 13, 2005 (the
“Effective Date”), subject to the approval of the shareholders of the
Corporation.

 

b. Termination. The Plan will terminate on the earlier of: (i) the date all
Shares have been awarded as authorized in Section 4; or (ii) April 30, 2010.
Awards outstanding shall not be affected or impaired by the termination of the
Plan.

 

c. Amendment of Plan. The Board may amend, alter, or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which would materially
impair the rights of a Participant with respect to a previously granted Award
without such Participant’s consent, except an amendment made to comply with
applicable law, stock exchange rules or accounting rules. In addition, no
amendment shall be made without the approval of the Corporation’s shareholders
to the extent such approval is required by applicable law or the listing
standards of the Exchange.

 

d. Amendment of Awards. Subject to Section 10, the Committee may unilaterally
amend the terms of any Award theretofore granted, prospectively or
retroactively, but no such amendment shall cause a Qualified Performance-Based
Award to cease to qualify for the Section 162(m) Exemption or be made without
the Participant’s consent if such amendment materially impairs the rights of any
Participant with respect to an Award, except amendments made to cause the Plan
or Award to comply with applicable law, stock exchange rules, tax rules or
accounting rules.

 

SECTION 13. General Provisions

a. Nature of Payments. All Awards made pursuant to this Plan are in
consideration of services performed for the Corporation or its Affiliates. Any
gain realized pursuant to such Awards constitutes a special incentive payment to
the Participant and shall not be taken into account as compensation for purposes
of any of the employee benefit plans of the Corporation or any Affiliate.
Nothing contained in the Plan shall prevent the Corporation or any Subsidiary or
Affiliate from adopting other or additional compensation arrangements for its
employees.

 

8



--------------------------------------------------------------------------------

b. Unfunded Plan. The Plan constitutes an “unfunded” plan for incentive and
deferred compensation. Neither the Corporation nor the Committee shall have any
obligation to segregate assets or establish a trust or other arrangements to
meet the obligations created under the Plan. Any liability of the Corporation to
any Participant with respect to an Award shall be based solely upon contractual
obligation created by the Plan and the Award Agreement. No such obligation shall
be deemed to be secured by any pledge or encumbrance on the property of the
Corporation.

 

c. No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan or granting of an Award shall not confer
upon any employee the right to continued employment, nor shall it interfere in
any way with the right of the Corporation or any Subsidiary or Affiliate to
terminate the employment of any employee at any time.

 

d. Required Taxes. No later than the date an amount first becomes includible in
gross income with respect to any Award, Participants must pay to the
Corporation, or make arrangements satisfactory to the Corporation regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Corporation, withholding obligations may be settled with Common Stock,
including Common Stock that is part of the Award that gives rise to the
withholding requirement; provided, however, that not more than the legally
required minimum withholding may be settled with Common Stock. The obligations
of the Corporation under the Plan and any Award Agreement shall be conditional
on such payment or arrangements, and the Corporation and its Affiliates shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Participant.

 

e. Forfeiture of Interests and Gains Upon Certain Events. All Awards, including
vested Awards, shall be forfeited, and a Participant shall be obligated to repay
gains previously realized from Awards upon any of the following events:

 

  (1) Termination of Employment for Cause;

 

  (2) if within three years following any Termination of Employment the
Committee or the Corporation determines that the Participant engaged in conduct
that would have constituted the basis for a Termination of Employment for Cause;
or

 

  (3) if at any time during the twelve month period immediately following any
Termination of Employment, a Participant: (i) solicits for employment or
otherwise attempts to retain the professional services of any individual then
employed or engaged by the Corporation (other than a person performing
secretarial or similar services) or who was so employed or engaged during the
three month period preceding such solicitation; or (ii) publicly disparages the
Corporation or any of its officers, directors or senior executive employees or
otherwise makes any public statement that is materially detrimental to the
interests of the Corporation or such individuals.

 

Following any of these events and immediately upon notice from the Corporation,
the Participant must repay an amount equal to all income or gain realized in
respect of any Awards on and after the earlier of (A) the date that is twelve
months prior to the Date of Termination of Employment or (B) the date the
conduct occurred that constituted the basis for termination for Cause in (1) or
(2) above. The amount of repayment shall include, without limitation: (i) gains
from the exercise of Options or Stock Appreciation Rights; (ii) amounts received
in connection with the delivery or sale of Shares or cash paid in respect of any
Award; and (iii) any dividends, dividend equivalents or other distributions
received in respect of any Award. There shall be no forfeiture or repayment
under this Section 13 (e) following a Change in Control.

 

f. Certain Deferrals. The Committee may from time to time establish procedures
pursuant to which a Participant may elect to defer, until a date later than the
date a Performance Share Unit would otherwise become vested and payable. In the
event of such a deferral, the deferred Units will be credited with dividend
equivalents to be re-invested in additional Units or paid in cash, at the
election of the Participant.

 

g. Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such Eligible Individual, after such Participant’s
death, may be exercised.

 

9



--------------------------------------------------------------------------------

h. Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws
and, where applicable, the laws of the United States. The captions of this Plan
are not part of the provisions hereof and shall have no force or effect.

 

i. Non-Transferability. Awards under the Plan are not transferable except by
will or by the laws of descent and distribution. The Committee may provide that
certain Options and Stock Appreciation Rights may be transferred to a
Participant’s children or family members, whether directly or indirectly by
means of a trust, partnership or otherwise. “Family member” shall have the
meaning given to such term in General Instructions A.1(a)(5) to Form S-8 under
the Securities Act of 1933, as amended, and any successor thereto. Options and
Stock Appreciation Rights shall be exercisable only by the applicable
Participant, the guardian or legal representative of such Participant, or any
person to whom such Option or Stock Appreciation Right is permissibly
transferred pursuant to Section 13(i).

 

j. Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Corporation to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

 

10